UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K MARK ONE: x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Fiscal year ended December 31, 2009 o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 For the transition period from to. Commission file number 0-20726 Kent International Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-4888864 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10911 Raven Ridge Rd., Suite 103-45, Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number(919) 847-8710 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $.002 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. o Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-Kis not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer oAccelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of February 26, 2010, there were 3,555,488 shares of common stock outstanding.The aggregate market value of the common stock held by non-affiliates of the registrant, based upon the closing sale price on The Pink Sheets on June 30, 2009, was $2.5 million. PART I Item 1.- BUSINESS General Except for the historical information contained herein, the matters discussed in this Annual Report on Form 10-K are forward-looking statements that involve risks and uncertainties.For a discussion of certain factors which may affect the outcome projected in such statements, see Item 1A (“Risk Factors”) of this Annual Report, as well as factors noted in the balance of this Item 1 (“Description of Business”).Actual results may differ materially from those projected.These forward-looking statements represent the Company’s judgment as of the date of the filing of this Annual Report.The Company disclaims, however, any intent or obligation to update these forward-looking statements. Background Kent International Holdings, Inc. (“Kent International” or “Company”), previously known as Cortech, Inc. (“Cortech”), was a biopharmaceutical company whose primary focus had been the discovery and development of novel therapeutics for the treatment of inflammatory disorders.Cortech was incorporated in 1982 in Colorado and reincorporated in Delaware in 1991.On May 25, 2006, Cortech was reincorporated in Nevada by a merger with its wholly owned subsidiary, Kent International Holdings, Inc.The reincorporation effected a change in Cortech’s legal domicile from Delaware to Nevada and a change in the name from Cortech, Inc. to Kent International Holdings, Inc. Business Development Activities Kent International business plan is to serve as a vehicle for the acquisition of or merger or consolidation with another company (a ‘‘target business’’).The Company may use its available working capital, capital stock, debt or a combination of these to start a business or to effect a business combination with a company seeking to establish a public trading market for its securities while avoiding the time delays, significant expense, loss of voting control and other burdens including significant professional fees of an initial public offering.A business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability. The Company will not restrict its search to any particular industry; rather, it may investigate businesses of essentially any kind or nature and participate in any type of business that may, in management's opinion, meet the business objectives as described in this report.The Company emphasizes that the description in this report of the business objective of seeking an operating business is extremely general and is not meant to restrict management discretion to seek and enter into potential business opportunities. The Company has not identified the particular business in which it will seek to engage, nor has it conducted any market studies with respect to any business or industry to evaluate the possible merits or risks of the target business or industry in which the Company ultimately may operate.To the extent the Company enters into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of revenues or earnings, or starts its own new business, the Company will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or developing companies.In addition, to the extent that the Company effects a business combination with an entity in an industry characterized by a high level of risk or starts its own new business in such an industry, the Company will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although the Company will endeavor to evaluate the risks inherent in a particular industry or target business, the Company cannot assure you that it will properly ascertain or assess all significant risk factors. 2 Sources of target businesses Kent International anticipates that target business candidates may be brought to the Company’s attention from various unaffiliated sources, including securities broker-dealers, investment bankers, private equity groups, venture capitalists, bankers, business brokers and other members of the financial community, who may present solicited or unsolicited proposals.The Company’s officers and directors and their affiliates may also bring to the Company’s attention target business candidates.The Company has entered into non-exclusive agreements with several finders and investment bankers and may engage such firms in the future for which the Company may pay a finder's fee or other compensation if a transaction is completed. Selection of a target business and structuring of a business combination The Company’s management will have significant flexibility in identifying and selecting a prospective target business. In evaluating a prospective target business, management may consider, among other factors, the following: · the financial condition and results of operation of the target; · the growth potential of the target and that of the industry in which the target operates; · the experience and skill of the target's management and availability of additional personnel; · the capital requirements of the target; · the competitive position of the target; · the stage of development of the target's products, processes or services; · the degree of current or potential market acceptance of the target's products, processes or services; · proprietary features and the extent and quality of the intellectual property or other protection of the target's products, processes or services; · the regulatory environment of the industry in which the target operates; · the prospective equity interest in, and opportunity for control of, the target; and · the costs associated with effecting a business combination. These criteria are not intended to be exhaustive.Any evaluation relating to the merits of a particular business combination will be based, to the extent relevant, on the above factors as well as other considerations deemed relevant by the Company’s management in connection with effecting a business combination consistent with the Company’s business objective.In connection with the evaluation of a prospective target business, the Company anticipates that it will conduct an extensive due diligence review that will encompass, among other things, meetings with incumbent management and inspection of facilities, as well as a review of financial or other information that will be made available to us. Securities Broker-Dealer The Company’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Our Own Account.The Company intends to operate the broker dealer in an attempt to generate revenue and earnings. However, management will continue to pursue merger or acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed below. The Company’s initial investment in Kent Capital was $350,000, with the potential to increase the investment to $2,500,000 or more within the next year, depending on the prospects for potential return on the investment. 3 To generate Private Placement revenue Kent Capital may raise capital from accredited and institutional investors for direct equity investments in real estate and real estate related projects.These projects could include foreclosure properties, land (both finished and unfinished lots), partially finished commercial or residential projects, farmland or timberland, medical properties, student housing properties, multi-family properties, and energy efficiency, cogeneration, solar or wind projects.Kent Capital would market these opportunities only to accredited investors who might be high net worth individuals or institutions. Real Estate Syndication may be a derivative of Kent Capital’s real estate related Private Placement business as we may at times acquire a property or project prior to seeking investor interest.In most cases, Kent Capital would then act as the sponsor of the syndicate and sell limited partnership interests in the property or project while remaining the general partner.In other cases, Kent Capital may decide to hold the property for future resale.Kent Capital will have the ability to close acquisitions quickly without requiring us to raise investor capital.This would allow Kent Capital to market the opportunity to appropriate investors without time constraints. Kent Capital is also approved for Trading Securities for Its Own Account.As a result of the current condition of the financial markets, management believes that there are opportunities to acquire equity in publicly traded companies at historically low values.Management may invest a portion of Kent Capital’s capital in such opportunities.These investments would be made with the purpose of selling them for a capital gain at some future point.All trading would be performed in a brokerage account opened in Kent Capital’s name at a discount brokerage such as Charles Schwab or Fidelity in order to minimize commission expenses and trading costs. Social Networking Website Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures.The site was redesigned in preparation for the 2008 Olympics and re-launched on August 6, 2008.Since then, site membership has grown to over 6,200 members from the approximately 150 members prior to the redesign. Kent International faces the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.While management had been encouraged by the membership and traffic growth since the redesign, membership growth has dramatically declined in the past few months.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. Item 1A.- RISK FACTORS Our business operations produce losses The Company had very limited business operations during 2009 and 2008, and the Company had net losses of $474,618 and $190,937 in 2009 and 2008, respectively.At December 31, 2009, the accumulated deficit was $89,474,026.At the end of 2009, the Company initiated its broker-dealer operations; however, the Company does not expect that its securities broker-dealer or its business development activity will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these activities will produce losses until such time as meaningful revenues are achieved. 4 Broker-Dealer Risks The securities industry is, by its nature, subject to various risks, particularly in volatile or illiquid markets, including the risk of losses resulting from the ownership of securities, customer fraud, employee errors and misconduct and litigation.Kent Capital is engaged in an extremely competitive business and its competitors include organizations that have substantially more employees and greater financial resources.Kent Capital will also compete for investment funds with banks, insurance companies, hedge funds, private equity funds and other investment companies. The expenses related to identifying a target business and to complete a business combination will increase the losses of the Company. Until presented with a specific opportunity for a business combination, the Company is unable to ascertain with any degree of certainty the time and costs required to select and evaluate a target business and to structure and complete the business combination.Any costs incurred in connection with the identification and evaluation of a prospective target business with which a business combination is not ultimately completed will result in a loss to the Company and reduce the amount of capital otherwise available to complete a business combination and thereafter operate the acquired business.Kent International cannot assure you that it will be successful in identifying a target business and completing a business combination on terms favorable to its stockholders, if at all. The tax treatment of a potential business combination is not clear. The Company will endeavor to structure a business combination so as to achieve the most favorable tax treatment to it and to the target business and the stockholders of both companies.Kent International cannot assure you, however, that the Internal Revenue Service or appropriate state tax authorities will agree with the Company’s tax treatment of the business combination. We have limited ability to evaluate the target business' management; we cannot anticipate what role, if any, the Company’s management will play in a combined business and whether our management has the necessary experience to manage the combined business; we do not know if we will be able to recruit more management if necessary. Although the Company intends to carefully scrutinize the management of a prospective target business before effecting a business combination, it cannot assure you that its assessment of the target's management will prove to be correct.In addition, the Company cannot assure you that the target's future management will have the necessary skills, qualifications or abilities to manage a public company.Furthermore, the future role of the Company’s officers and directors, if any, in the target business cannot presently be stated with any certainty.While it is possible that one or more of the Company’s officers and directors will remain associated in some capacity following a business combination, it is uncertain whether all of them will devote their full efforts to the Company’s affairs after a business combination.Moreover, the Company cannot assure you that its officers and directors will have significant experience or knowledge relating to the operations of the particular target business. The Company may seek to recruit additional management personnel to supplement the incumbent management of the target business.The Company cannot assure you, however, that it will be able to recruit additional managers who have the requisite skills, knowledge or experience necessary to enhance the incumbent management and successfully operate the target business. 5 In our search for an appropriate combination partner, we will have to compete with other entities with more experience and greater resources; after a successful business combination we will have to face the competitors of the operating company we combine with. The Company may encounter intense competition from other entities seeking to combine with a privately held operating company.Many of these entities, including financial consulting companies and venture capital firms, have longer operating histories and have extensive experience in identifying and effecting business combinations.Many of these competitors also possess significantly greater financial, technical and other resources than does the Company.Kent International cannot assure you that it will be able to effectively compete with these entities. Consequently, Kent International may acquire a company with less favorable prospects then it would otherwise prefer, thus making its long-term prospects for success less likely. If the Company effects a business combination, it will become subject to competition from the competitors of the acquired business.In particular, industries that experience rapid growth frequently attract larger numbers of competitors, including competitors with greater financial, marketing, technical and other resources than the Company.The Company cannot ascertain the level of competition it will face if it effects a business combination, and it cannot assure you that it will be able to compete successfully with these competitors. Our social networking website might not be viewable in China. We face the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business. The Pink Sheets are characterized by high volatility which may negatively affect our stock price. Our common stock is quoted on the Pink Sheets under the symbol “KNTH”.The Pink Sheets and the price of our common stock are characterized by high volatility.The Company cannot guarantee any market for its shares of common stock, and cannot guarantee that any stable market for its shares of common stock will develop or be sustained.The Company cannot predict the effect, if any, that our business activities or a business combination might have on the market price. Employees The company does not have any compensated employees. ITEM 2.- PROPERTIES The Company’s executive offices are located in Raleigh, North Carolina in premises provided by Kent Financial Services Inc.The Company pays Kent Financial Services a monthly management fee of $21,000 for management services.No separate payment is made for use of the premises. ITEM 3.- LEGAL PROCEEDINGS None 6 PART II ITEM 4.- MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITOES Shareholders of Record At February 26, 2010, the Company had approximately 394 stockholders of record. Market Information Since June 8, 2006, the Company’s common stock has been quoted on The Pink Sheets, under the symbol “KNTH”.The table below sets forth the high and low sales price per share of the Common Stock for the periods indicated, as reported in The Pink Sheets Calendar Quarter Ended: High Low March 31 $ $ June 30 September 30 December 31 March 31 $ $ June 30 September 30 December 31 Dividends The Company has not paid any cash dividends on its common stock since its inception and does not anticipate paying any cash dividends in the foreseeable future. Purchase of Equity Securities In October 2000, the Board of Directors approved a stock repurchase program authorizing the Company to repurchase up to 320,000 shares of its Common Stock at prices deemed favorable from time to time in the open market or in privately negotiated transactions subject to market conditions, the Company’s financial position and other considerations.This program has no expiration date.No shares were repurchased during the quarter ended December 31, 2009.At December 31, 2009, there were 121,068 shares remaining authorized for repurchase under the program.All shares repurchased were returned to the status of authorized but unissued shares. 7 Equity Compensation Plan Information The following table sets forth information about the shares of the Company’s common stock that may be issued upon the exercise of options granted to employees under the Company’s 1986 Stock Option Plan: Plan Category (a) Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights (b) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (c) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans Excluding Securities Reflected in Column (a) Equity Compensation Plans Approved by Security Holders 1986 Stock Option Plan $ The Company’s 1986 Stock Option Plan (“1986 Plan”) authorizes the grant of stock options to officers and employees of the Company to purchase an aggregate of 300,000 shares of common stock.The stock options granted under the plan may be incentive stock options (“ISO”) or nonstatutory stock options (“NSO”).The Board of Directors may set the rate at which the options expire, subject to limitations discussed below.However, no options shall be exercisable after the tenth anniversary of the date of grant or, in the case of ISOs, three months following termination of employment, except in cases of death or disability, for which the time or exercisability is extended.In the event of dissolution, liquidation or other corporate reorganization, all stock options outstanding under the 1986 Plan would become exercisable in full. ISOs may not be granted at an exercise price of less than the fair market value of the common stock at the date of grant.If an ISO is granted to an employee who owns more than 10% of the Company’s total voting stock, such exercise price shall be at least 110% of fair market value of the common stock, and the ISO shall not be exercisable until after five years from the date of grant.The exercise price of each NSO may not be less than 85% of the fair market value of the common stock at the date of grant. The plan also provides for stock appreciation rights, which may be granted with respect to any stock option.No stock appreciation rights have been granted through December 31, 2009. ITEM 5.- SELECTED FINANCIAL DATA Not Applicable. ITEM 6.- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Company’s Financial Statements and Notes thereto included elsewhere in this Form 10-K.Statements in this report relating to future plans, projections, events or conditions are forward-looking statements.Such statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected and include, but are not limited to, the risks discussed below, the risks discussed in the section of this Form 10-K entitled “Risk Factors” and risks discussed elsewhere in this Form 10-K.The Company expressly disclaims any obligation or undertaking to update these statements in the future. 8 Organization Kent International Holdings, Inc. (“Kent International” or “Company”), previously known as Cortech, Inc. (“Cortech”), was a biopharmaceutical company whose primary focus had been the discovery and development of novel therapeutics for the treatment of inflammatory disorders.Cortech was incorporated in 1982 in Colorado and reincorporated in Delaware in 1991.On May 25, 2006, Cortech was reincorporated in Nevada by a merger with its wholly owned subsidiary, Kent International Holdings, Inc.The reincorporation effected a change in Cortech’s legal domicile from Delaware to Nevada and a change in the name from Cortech, Inc. to Kent International Holdings, Inc. Business Activities Kent International’s business plan is to serve as a vehicle for the acquisition of or merger or consolidation with another company (a ‘‘target business’’).We intend to use our available working capital, capital stock, debt or a combination of these to effect a business combination with a target business which we believe has significant growth potential.The business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability.We will not restrict our search to any particular industry.Rather, we may investigate businesses of essentially any kind or nature and participate in any type of business that may, in our management’s opinion, meet our business objectives as described in this report.We emphasize that the description in this report of our business objectives is extremely general and is not meant to restrict the discretion of our management to search for and enter into potential business opportunities.We have not chosen the particular business in which we will engage and have not conducted any market studies with respect to any business or industry for you to evaluate the possible merits or risks of the target business or the particular industry in which we may ultimately operate.To the extent we enter into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings, we will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies.In addition, to the extent that we effect a business combination with an entity in an industry characterized by a high level of risk, we will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although we will endeavor to evaluate the risks inherent in a particular industry or target business, we cannot assure you that we will properly ascertain or assess all significant risk factors. Additionally, Company’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Our Own Account.The Company intends to operate the broker dealer in an attempt to generate revenue and earnings. However, management will continue to pursue merger or acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed below. The Company’s initial investment in Kent Capital was $350,000, with the potential to increase the investment to $2,500,000 or more within the next year, depending on the prospects for potential return on the investment. To generate Private Placement revenue Kent Capital may raise capital from accredited and institutional investors for direct equity investments in real estate and real estate related projects.These projects could include foreclosure properties, land (both finished and unfinished lots), partially finished commercial or residential projects, farmland or timberland, medical properties, student housing properties, multi-family properties, and energy efficiency, cogeneration, solar or wind projects.Kent Capital would market these opportunities only to accredited investors who might be high net worth individuals or institutions. 9 Real Estate Syndication may be a derivative of Kent Capital’s real estate related Private Placement business as we may at times acquire a property or project prior to seeking investor interest.In most cases, Kent Capital would then act as the sponsor of the syndicate and sell limited partnership interests in the property or project while remaining the general partner.In other cases, Kent Capital may decide to hold the property for future resale.Kent Capital will have the ability to close acquisitions quickly without requiring us to raise investor capital.This would allow Kent Capital to market the opportunity to appropriate investors without time constraints. Kent Capital is also approved for Trading Securities for Its Own Account.As a result of the current condition of the financial markets, management believes that there are opportunities to acquire equity in publicly traded companies at historically low values.Management may invest a portion of Kent Capital’s capital in such opportunities.These investments would be made with the purpose of selling them for a capital gain at some future point.All trading would be performed in a brokerage account opened in Kent Capital’s name at a discount brokerage such as Charles Schwab or Fidelity in order to minimize commission expenses and trading costs. Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures.The site was redesigned in preparation for the 2008 Olympics and re-launched on August 6, 2008.Since then, site membership has grown to over 6,200 members from the approximately 150 members prior to the redesign. Kent International faces the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.While management had been encouraged by the membership and traffic growth since the redesign, membership growth has dramatically declined in the past few months.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. Results of Operations Kent International had a net loss of $474,618, or $0.13 basic and fully diluted loss per share, for the year ended December 31, 2009 compared to a net loss of $190,937, or $0.05 basic and fully diluted income per share, for the year ended December 31, 2008.The increase in the net loss was a result of decreased interest revenue and increased consulting and due diligence expenses related to a proposed acquisition that was terminated prior to closing. Revenues Revenues were $19,441 and $265,579 for the years ended December 31, 2009 and 2008, respectively.Interest income decreased to $16,316 in 2009 from $264,329 in 2008 due to dramatically lower yields on invested balances. The Company recorded $3,125 and $1,250 in other income for 2009 and 2008, respectively, in connection with a patent licensing agreement with the University of Colorado.These patents are recorded on the Company’s books at a zero carrying value and the Company does not anticipate significant earnings in the future in connection with the agreement. 10 Expenses General and administrative expenses were $492,990 in 2009 compared to $456,006 in 2008.The increase can be primarily attributed to $95,051 expended during 2009 in consulting and due diligence expenses related to a proposed acquisition that was terminated prior to closing, as compared to $58,227 expended during 2008 in consulting and due diligence expenses related to a separate proposed acquisition that was terminated prior to closing.Other material expense increases during 2009 were $18,000 in consulting expenses related to the licensing of Kent Capital, Inc. and $12,149 related to the operation of ChinaUSPals.com.These increases were partially offset by significant reductions in expenses such as travel and entertainment expense which decreased $12,900 and depreciation expense which decreased from $5,917 to zero. Liquidity and Capital Resources At December 31, 2009, the Company had cash and cash equivalents of $9,924,385.Cash and cash equivalents consist of cash held in banks and brokerage firms, or U.S. treasury bills with original maturities of three months.Working capital at December 31, 2009 was approximately $9.890 million.Management believes its cash and cash equivalents are sufficient for its business activities for at least the next 12 months and for the costs of seeking an acquisition of or starting an operating business. Net cash of $455,662 was used in operations during 2009, an increase of $295,723 over the $159,939 used in operations during 2008.This increase resulted from the combination of the decrease in interest revenue and the increase in expenses as previously described. Net cash of $10,089,167 and $443,243 was provided by investing activities in 2009 and 2008, respectively, by the amount that the sales and maturities exceeded the purchases of short-term investments.The proceeds from the maturities of six-month U.S. treasury bills during 2009 were primarily reinvested in U.S treasury bills with original maturities of three months, effectively transferring the categorization from short term investments to cash equivalents for reporting purposes. The Company used nil cash for financing activities for the year ended December 31, 2009 compared to $20,764 used to repurchase 12,468 shares during 2008. Factors Which May Affect Future Results Future earnings of the Company are dependent on interest rates earned on the Company’s invested balances, revenues generated at Kent Capital and expenses incurred.Kent International expects to incur significant expenses in connection with its objective of redeploying its assets into an operating business, including its broker-dealer subsidiary, Kent Capital, and with the operation of the website. Other Disclosures – Related Party Transactions A monthly management fee of $21,000 is paid to Kent Financial Services, Inc. (“Kent”), a Nevada corporation, for management services.These services include, among other things, periodic and other filings with the Securities and Exchange Commission, evaluating merger and acquisition proposals, internal accounting and shareholder relations.This arrangement may be terminated at will by either party.Kent was the beneficial owner of approximately 53.44% of the Company’s outstanding common stock at February 26, 2010.Paul O. Koether, Chairman of the Company is also the Chairman of Kent and the beneficial owner of approximately 59.54% of Kent’s outstanding common stock.Bryan P. Healey, Chief Financial Officer of the Company is also the Chief Financial Officer of Kent and the son-in-law of Paul O. Koether. 11 Off-Balance Sheet Arrangements The Company has no off-balance sheet arrangements. Contractual Commitments The Company has no contractual commitments. Other Matters As of December 31, 2009, Kent International had approximately $39.7 million of net operating loss carryforwards (“NOL”) for income tax purposes.In addition, Kent International has approximately $1.25 million of research and development and foreign tax credit carryforwards available to offset future federal income tax, subject to limitations for alternative minimum tax.The NOLs and tax credit carryforwards expire in various years from 2010 through 2028.Kent International’s use of operating loss carryforwards and tax credit carryforwards is subject to limitations imposed by the Internal Revenue Code.Management believes that the deferred tax assets as of December 31, 2009 do not satisfy realization criteria and has recorded a valuation allowance for the entire net tax asset.By recording a valuation allowance for the entire amount of future tax benefits, the Company has not recognized a deferred tax benefit for income taxes in its statements of operations. 12 ITEM 7.- FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements filed with this item are listed below: Report of Independent Registered Public Accounting Firm Financial Statements: Consolidated Balance Sheets as of December 31, 2009 and 2008 Consolidated Statements of Operations for the Years ended December 31, 2009 and 2008 Consolidated Statements of Cash Flows for the Years ended December 31, 2009 and 2008 Consolidated Statements of Stockholders’ Equity for the Years ended December 31, 2009 and 2008 Notes to Consolidated Financial Statements 13 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders’ of Kent International Holdings, Inc. We have audited the accompanying consolidated balance sheets of Kent International Holdings, Inc. as of December 31, 2009 and 2008 and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the two years in the period ended December 31, 2009.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Kent International Holdings, Inc. and subsidiaries as of December 31, 2009 and 2008, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. /s/ Paritz & Company, P.A. March 24, 2010 Hackensack, New Jersey 14 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES BALANCE SHEETS As of December 31, 2009 and 2008 December31, ASSETS Current Assets: Cash and cash equivalents $ $ Short-term investments Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation of nil and $7,391 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Stockholders' equity: Preferred stock, $.002 par value; 2,000,000 shares authorized; none outstanding Common stock, $.002 par value; 10,000,000 shares authorized; 3,555,488 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 15 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENTS OF OPERATIONS Year Ended December31, Revenues: Interest $ $ Other income Total revenues Expenses: General and administrative Total expenses Loss before income taxes ) ) Provision for income taxes Net loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted average number of common Common shares outstanding See accompanying notes to consolidated financial statements. 16 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENTS OF CASH FLOWS Year Ended December31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Stock-based compensation expense Changes in operating assets and liabilities: Interest receivable on short-term investments Change in prepaid expenses and other current assets ) Change in accounts payable and accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of short-term investments ) Sales and maturities of short-term investments Net cash provided by investing activities Cash flows from financing activities: Repurchase of common stock ) Net cash used in financing activities - ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for: Taxes $ $ See accompanying notes to consolidated financial statements. 17 KENT INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARIES STATEMENTS OF STOCKHOLDERS' EQUITY Additional Common Stock Paid in Accumulated Shares Amount Capital Deficit Total Balance December 31, 2007 $ $ $ ) $ Repurchase of common stock ) Stock-based compensation Net loss ) ) Balance December 31, 2008 ) Stock-based compensation Net loss ) ) Balance December 31, 2009 $ $ $ ) $ See accompanying notes to consolidated financial statements. 18 KENT INTERNATIONAL HOLDINGS, INC. AND SUDSIDIARY Notes to Consolidated Financial Statements For the Years Ended December 31, 2009 and 2008 NOTE 1 – Organization Kent International Holdings, Inc. (“Kent International” or “Company”), previously known as Cortech, Inc. (“Cortech”), was a biopharmaceutical company whose primary focus had been the discovery and development of novel therapeutics for the treatment of inflammatory disorders.Cortech was incorporated in 1982 in Colorado and reincorporated in Delaware in 1991.On May 25, 2006, Cortech was reincorporated in Nevada by a merger with its wholly owned subsidiary, Kent International Holdings, Inc.The reincorporation effected a change in Cortech’s legal domicile from Delaware to Nevada and a change in the name from Cortech, Inc. to Kent International Holdings, Inc. Nature of Business and Associated Risk Kent International’s business plan is to serve as a vehicle for the acquisition of or merger or consolidation with another company (a ‘‘target business’’).We intend to use our available working capital, capital stock, debt or a combination of these to effect a business combination with a target business which we believe has significant growth potential.The business combination may be with a financially stable, mature company or a company that is in its early stages of development or growth, which could include companies seeking to obtain capital and to improve their financial stability.We will not restrict our search to any particular industry.Rather, we may investigate businesses of essentially any kind or nature and participate in any type of business that may, in our management’s opinion, meet our business objectives as described in this report.We emphasize that the description in this report of our business objectives is extremely general and is not meant to restrict the discretion of our management to search for and enter into potential business opportunities.We have not chosen the particular business in which we will engage and have not conducted any market studies with respect to any business or industry for you to evaluate the possible merits or risks of the target business or the particular industry in which we may ultimately operate.To the extent we enter into a business combination with a financially unstable company or an entity in its early stage of development or growth, including entities without established records of sales or earnings, we will become subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies.In addition, to the extent that we effect a business combination with an entity in an industry characterized by a high level of risk, we will become subject to the currently unascertainable risks of that industry.An extremely high level of risk frequently characterizes certain industries that experience rapid growth.In addition, although we will endeavor to evaluate the risks inherent in a particular industry or target business, we cannot assure you that we will properly ascertain or assess all significant risk factors. Additionally, the Company’s wholly owned subsidiary, Kent Capital, Inc. (“Kent Capital”), is a securities broker-dealer.Kent Capital’s membership agreement with the Financial Industry Regulatory Authority (FINRA) allows it to operate under three business lines; Private Placements, Real Estate Syndication and Trading Securities for Our Own Account.The Company intends to operate the broker dealer in an attempt to generate revenue and earnings. However, management will continue to pursue merger or acquisition opportunities that offer potentially profitable uses for the Company’s available capital as discussed below. The Company’s initial investment in Kent Capital was $350,000, with the potential to increase the investment to $2,500,000 or more within the next year, depending on the prospects for potential return on the investment. To generate Private Placement revenue Kent Capital may raise capital from accredited and institutional investors for direct equity investments in real estate and real estate related projects.These projects could include foreclosure properties, land (both finished and unfinished lots), partially finished commercial or residential projects, farmland or timberland, medical properties, student housing properties, multi-family properties, and energy efficiency, cogeneration, solar or wind projects.Kent Capital would market these opportunities only to accredited investors who might be high net worth individuals or institutions. 19 Real Estate Syndication will be a derivative of Kent Capital’s real estate related Private Placement business as we may at times acquire a property or project prior to seeking investor interest.In most cases, Kent Capital would then act as the sponsor of the syndicate and sell limited partnership interests in the property or project while remaining the general partner.In other cases, Kent Capital may decide to hold the property for future resale.Kent Capital will have the ability to close acquisitions quickly without requiring us to raise investor capital.This would allow Kent Capital to market the opportunity to appropriate investors without time constraints. Kent Capital is also approved for Trading Securities for Its Own Account.As a result of the current condition of the financial markets, management believes that there are opportunities to acquire equity in publicly traded companies at historically low values.Management may invest a portion of Kent Capital’s capital in such opportunities.These investments would be made with the purpose of selling them for a capital gain at some future point.All trading would be performed in a brokerage account opened in Kent Capital’s name at a discount brokerage such as Charles Schwab or Fidelity in order to minimize commission expenses and trading costs. Kent International also operates a niche social networking website, www.ChinaUSPals.com, designed to promote cultural exchange between the citizens of the United States and those of the People’s Republic of China.Membership to the site is free, thus, any potential revenues will be derived from advertisements placed on the site by third parties.The site provides users with access to other users’ personal profiles and enables the user to send messages to other registered users of similar interests in order to develop lasting friendships or simply attain a pen pal.ChinaUSPals.com also features user generated discussion forums and blogs as well as user submitted videos and pictures.The site was redesigned in preparation for the 2008 Olympics and re-launched on August 6, 2008.Since then, site membership has grown to over 6,200 members from the approximately 150 members prior to the redesign. Kent International faces the risk that our website will not be viewable in China or will be deliberately blocked by the government of the People’s Republic of China.Internet usage and content are heavily regulated in China and compliance with these laws and regulations may cause us to change or limit our business practices in a manner adverse to our business.While management had been encouraged by the membership and traffic growth since the redesign, membership growth has dramatically declined in the past few months.Accordingly, the Company is reviewing strategic options available to ChinaUSPals.com including selling the site or shutting down the site’s operations.The Company has ceased all paid advertising for the site in order to minimize operational costs. The Company does not expect that these activities will generate any significant revenues for an indefinite period as these efforts are in their early stages.As a result, these programs may produce significant losses until such time as meaningful revenues are achieved. NOTE 2 - Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. 20 Principles of Consolidation The consolidated financial statements include the accounts of Kent International and its 81% subsidiary, ChinaUSPals, Inc., and its wholly owned subsidiaries Kent Capital, Inc. and Kent Energy Solutions, Inc.Intercompany balances and transactions between the Company and its subsidiaries have been eliminated. Cash and Cash Equivalents Cash and cash equivalents consist of cash in banks and brokerage firms and U.S. Treasury Bills with original maturities of three months. Short-term Investments Short-term investments consist of U.S. Treasury Bills with original maturities of six months and are valued at cost plus accrued interest, which approximates fair value. Basic and Diluted Net Loss Per Share Basic loss per common share is computed by dividing the net loss by the weighted-average number of common shares outstanding.Diluted loss per share is computed by dividing the net loss by the sum of the weighted-average number of common shares outstanding plus the dilutive effect of shares issuable through the exercise of stock options. We have excluded 120,000 and 100,000 Common Stock options from the calculation of diluted loss per share for the years ended December 31, 2009 and 2008, respectively, which, if included, would have an antidilutive effect. Income Taxes The Company recognizes deferred tax assets and liabilities related to the expected future tax consequences of events that have been recognized in the Company’s financial statements and tax returns.However, if it is more likely than not that some portion or all of the net deferred tax assets will not be realized, a valuation allowance is established and the tax benefit is not recognized in the statements of operations. Stock Based Compensation Expense The Company uses the Black-Scholes option valuation model to estimate the fair value of its stock options at the date of grant.The Black-Scholes option valuation model requires the input of subjective assumptions to calculate the value of stock options.The Company uses historical data among other information to estimate the expected price volatility, the expected annual dividend, the expected option life and the expected forfeiture rate.The grant date estimated fair value is recognized over the period during which an employee is required to provide service in exchange for the award, which is generally the option vesting period. New Accounting Pronouncements As of September 2009, the Company adopted Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC” or the “Codification”) 105-10 (formerly FASB Statement No. 168 “FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles). This standard establishes only two levels of U.S. generally accepted accounting principles (“GAAP”), authoritative and nonauthoritative. The Codification became the single source of authoritative, nongovernmental GAAP, except for rules and interpretive releases of the SEC, which are sources of authoritative GAAP for SEC registrants. All other non-grandfathered, non-SEC accounting literature not included in the Codification became nonauthoritative. ASC 105-10 does not change previously issued GAAP, but reorganizes GAAP into Topics. In circumstances where previous standards require a revision, the FASB will issue an Accounting Standards Update (“ASU”) on the Topic. Our adoption of ASC 105-10 did not have any impact on the Company’s financial statements. 21 NOTE 3 – Property, Plant & Equipment Net property, plant and equipment as December 31, 2009 and 2008 consisted of: Office Furniture and Equipment $ Less: Accumulated Depreciation ) $
